Case: 12-5110    Document: 14   Page: 1   Filed: 10/16/2012




          NOTE: This order is nonprecedential.


   mUlteb ~tate~ ~ourt of ~peaI~
       for tbe jfeberaI (!CIrcuit

               DOLI SYARIEF PULUNGAN,
                    Plaintiff-Appellant,
                           v.
                   UNITED STATES,
                   Defendant-Appellee.


                       2012-5110



    Appeal from the United States Court of Federal
 Claims in case no. 11-CV-193, Senior Judge James F.
 Merow.


                     ON MOTION


     Before LINN, DYK, and WALLACH, Circuit Judges.
 PER CURIAM.

                       ORDER
    The United States moves to dismiss this appeal for
lack of jurisdiction. Doli Pulungan has not filed a re-
sponse.
Case: 12-5110      Document: 14   Page: 2     Filed: 10/16/2012




DOLI PULUNGAN v. US                                        2

    In March 2008, Pulungan filed an appeal in the
United States Court of Federal Claims. On November 15,
2011, the court dismissed Pulungan's claim for lack of
jurisdiction and entered final judgment. The court re-
ceived Pulungan's notice of appeal on July 6, 2012, 234
days after the date of judgment.
    Rule 4(a)(1)(B) of the Federal Rules of Appellate Pro-
cedure govern the time for filing a notice of appeal from a
judgment of the Court of Federal Claims. Fed. R. App. P.
4(a)(1)(B); see also Sofarelli Associates, Inc. v. U.S., 716
F.2d 1395, 1396 (Fed. Cir. 1983).
    The statutory deadline for taking an appeal from the
United States Court of Federal Claims to this court is
jurisdictional and mandatory. See Sofarelli, 716 F.2d at
1396; see also Bowles v. Russell, 551 U.S. 205, 213-14
(2007). We have no authority to create equitable excep-
tions for untimely notices of appeal. Id.
    Because this appeal is untimely, we grant the motion.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The motion to dismiss is granted.
    (2) All other pending motions are denied as moot.
    (3) Each side shall bear its own costs.
                                    FOR THE COURT


    OCT 1 6 2012                    /s/ Jan Horbaly
       Date                         Jan Horbaly
                                    Clerk
Case: 12-5110    Document: 14    Page: 3   Filed: 10/16/2012




 3                                    DOLI PULUNGAN v. US

 cc: Doli Syarief Pulungan
     Sonia Marie Orfield, Esq.
 s26

 Issued As A Mandate: __O_C_T_1_6
                                _2_01_2-,--_